DETAILED ACTION
This action is in response to the claims filed 10/24/2022. Claims 1, 4-9, 12-24 are pending and have been examined. Claims 1, 9 and 17 are independent claims. Claims 1, 4, 5, 7-9, 12, 13 and 15-24 are amended.

				Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
	Applicant’s arguments with respect to the 35 USC 112b rejection have been considered. Accordingly examiner has updated the rejection to point out some of the claim terms are not considered indefinite in view of the arguments and amendments. However, while applicant has pointed to various areas in the specification which generally describe the attributes and control functions the term novelty in the following limitation is considered indefinite. “A novelty attribute indicative of a level of novelty according to a defined novelty metric”. Examiner notes that not every invocation of the word novelty is considered indefinite, only the emphasized word above. It is not clear how an attribute can be “indicative of … novelty” as there is no defined measure for determining what it means for an attribute to be considered “novel”. While applicant points to the phrase “according to a defined novelty metric” as the measuring the degree of novelty, examiner notes that while such a metric may be related to measuring a property, nevertheless the thing/property that is being measured (novelty) with respect to the attribute is not defined in terms of any objective criteria for determining what it is.  
	Applicants arguments with respect to the 35 USC 103 rejections have been fully considered.
	Applicant argues that Claims 1, 4-9 and 12-20 are note taught by Walters or Varshney. Examiner notes that the updated rejection does not rely on Walters or Varshney for the limitations argued by the applicant. The claims are rejected under Walters/Chen/Dritsoula.
	With respect to claims 21 and 23 applicant argues that Polykovskiy does not teaches these claims. Applicant does not point to any specific reasons as to why they hold this position nevertheless the updated rejection is in view of Walters/Chen/Dritsoula/Polykovskiy/Guimaraes
With respect to claims 22 and 24 applicant argues that Jose does not teaches these claims. Applicant does not point to any specific reasons as to why they hold this position nevertheless the updated rejection is in view of Walters/Chen/Dritsoula/Guimaraes/Jose

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1, 4-9, 12-24 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The terms “novelty”, in at least claim 1is a relative term which renders the claim indefinite. The specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Upon further consideration examiner interprets these terms as subjective terms whose precise scope cannot be determined.
Examiner notes that there is no definition in the specification to determine how a “attribute” can be indicative of a level of “novelty”. The claim notes that the indication is according to a metric but this does not indicate what attributes are novel or non-novel. Examiner notes that because novelty is subjective it cannot be used as a measure for an attribute.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4-9, 12-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Walters et al. US Document ID US 10382799 B1, further in view of Chen et al. “Gated-GAN: Adversarial Gated Networks for Multi-Collection Style Transfer” hereinafter Chen, further in view of Dritsoula et al “A Game-Theoretic Analysis of Adversarial Classification” hereinafter Dritsoula.

Claim 1
Walters teaches, A system, comprising: a memory that stores computer executable components; and a processor that executes the computer executable components stored in the memory, wherein the computer executable components comprise: (Abstract “a system may include a memory unit and a processor configured to execute the instructions to perform operations.” The processor includes processing components, mapped below)
Walter does not explicitly teach, a learner component that trains, using training data, a machine learning model for generating original data samples to: learn mappings of data features from a feature space to different creativity attributes comprising: a novelty attribute indicative of a level of novelty according to a defined novelty metric, a risk attribute indicative of a level of risk according to a defined risk metric, a reward attribute indicative of a level of reward according to a defined reward metric, a value attribute indicative of a level of value according to a defined value metric that is a function of the defined risk metric and the defined reward metric, and define respective creativity control functions for the different creativity attributes based on the mappings, wherein the respective creativity control functions determine amounts of influence the different creativity attributes have on the machine learning model in generating the original data samples according to the different creativity attributes; and a generator component that employs the machine learning model to generate an original data sample according to the different creativity attributes based on the respective creativity control functions.
	Chen however when addressing conditioning data features in feature space with transformer gates teaches, a learner component that trains, using training data, a machine learning model for generating original data samples to: learn mappings of data features from a feature space to different creativity attributes comprising (pg 4 Section 3 “We have two sets of unpaired training samples: one set of input images {xi}∈ X and the target set of collections for artist or genre {yi} ∈ Y . We aim to train a generative network that generates images G(x) in the style of a target artist or genre…The encoder … transform input image into feature space Enc(x). After the encoder… the transformer: T(·). The input of residual layer in gated function T is the feature maps from the last layer of encoder module Enc(x). The output of the gated function is the activations T(Enc(x)). Then, …convolutional networks decode the transformed feature into output images” the system learns using training data X and Y to generate original samples which target an artist or genre. The target genre is descriptive of different creativity attributes. The encoder, transformer decoder framework learns mappings from input to output.) a novelty attribute indicative of a level of novelty according to a defined novelty metric ( pg 2 ¶03 “The gate controls which transformer is connected to the model so that users can switch gate to choose between different styles… The gated transformer also facilitates generating new styles through weighted connections between the transformer branches” pg 12 Section G ¶01 “Since our proposed model achieves multi-collection style transfer by switching gates c to different branches T(Enc(x), c), we can blend multiple styles by adjusting the gate weights to create a new style or generate transitions between styles of different artists or genres “ users define the target genre or style by selecting different transformers to activate or switch. The weight given to a connection is the level of novelty defined by a user to produce a new sample which is a combination of switched transformer.) and define respective creativity control functions for the different creativity attributes based on the mappings, wherein the respective creativity control functions determine amounts of influence the different creativity attributes have on the machine learning model in generating the original data samples according to the different creativity attributes and a generator component that employs the machine learning model to generate an original data sample according to the different creativity attributes based on the respective creativity control functions. (equation 13 pg 12
    PNG
    media_image1.png
    62
    510
    media_image1.png
    Greyscale
 “where c1 and c2 indicate the gates corresponding to different style branches, and indicates the weight for convex combination of styles… we show an example of interpolation from Monet to Van Gogh with the trained model as we vary α from 0 to 1.” examiner notes that the generator employs a collection of creative control functions to generate an original data sample. The creative control functions are the T() functions which collectively define the influence of different transformer attributes. The weights, c, define the degree to which that transformer attribute influences the generation of samples. The alpha parameter indicates a measure of novelty. A value of .5 is a novel interpolation between two style attributes. While a value of 0 or 1 defines adherence to a style with no interpolation.)
	It would have been obvious for one of ordinary skill in the arts before the effective filling date of the claimed invention to incorporate a generative model which employs several control functions which influence the degree to which different attributes play in generating a new data sample as taught by Chen to the disclosed invention of Walters.
One of ordinary skill in the arts would have been motivated to make this modification because both Walters and Chen discuss systems which use control functions to map an input feature to a creative output prediction. Chen uses transformer gates to modify the degree of influence different attributes have on sample generation. This system allows a GAN to learn multiple styles or attributes simultaneously. Chen notes “the gated transformer module provides the opportunity to explore new styles by assigning different weights to the gates. Experiments demonstrate the stability, functionality, and effectiveness of our model and produce satisfactory results” (Conclusion Chen)
	Walters/Chen does not explicitly teach, a risk attribute indicative of a level of risk according to a defined risk metric, a reward attribute indicative of a level of reward according to a defined reward metric, a value attribute indicative of a level of value according to a defined value metric that is a function of the defined risk metric and the defined reward metric,
	Dritsoula however when addressing a method of conditioning the discriminator to defend an adversarial cost benefit attack teaches, a risk attribute indicative of a level of risk according to a defined risk metric, a reward attribute indicative of a level of reward according to a defined reward metric, a value attribute indicative of a level of value according to a defined value metric that is a function of the defined risk metric and the defined reward metric, ( Section 2 pg 4 ¶05 “we present our game-theoretic model of adversarial classification” “If the agent is an attacker, the choice v is strategic: the attacker seeks to maximize the payoff function… 
    PNG
    media_image2.png
    50
    275
    media_image2.png
    Greyscale
 where R : V → R+ is the reward function, and cd is the cost in case of detection… The defender’s payoff has two additive components. The first is the expected loss to the attacker. When the attacker is present, the loss to the defender is assumed to be minus the gain of the attacker… The second component captures the expected loss due to false alarms” here an attacker generate a sample according to the pay off function. And a defender or discriminator is trained to discriminate between the samples which are from the attacker or not. Examiner notes that the attacker is analogous to the generator of a GAN because the generator is trained to fool a discriminator, just as the attacker is trained to fool the defender. However, in a typical Gan the discriminator is not trained agnostic to the generator reward or pay off function.) 
It would have been obvious for one of ordinary skill in the arts before the effective filling date of the claimed invention to incorporate a discriminator trained to differentiate between real samples and adversarial samples using a game theoretic defender loss function as taught  Dritsoula to the disclosed invention of Walters.
One of ordinary skill in the arts would have been motivated to make this modification because both Walters/Chen and Dritsoula disclose classification systems which include a discriminator which aid in training a generator which can closely replicate authentic training samples generation. Dritsoula notes that “We believe that models that better capture realistic scenarios in which the defender and attacker have different tradeoffs in their objective functions but are still computationally equivalent to zero-sum games could be studied using an approach similar to ours… Our results show that game theory is a valuable tool to tackle adversarial classification problems in settings that are not worst-case as it provides a formal way to justify the need for randomization and to optimize the defense distribution for a given attacker’s objective” (Dristoula conclusion)

Claim 4
	Walters/Chen/Dritsoula teaches claim 1
	Further Walters teaches, wherein the mappings are based on at least one of feedback data, single dimension data, multiple dimension data, single resolution data, or multiple resolution data, ( Col 34 line 17-19 “At step 1610, an autoencoder model [learner] is trained to generate difference images from normalized image frames” the creativity control function is the mapping from the autoencoder input to output. It learns from image data which is a type of multi dimensional data.) thereby facilitating at least one of an increase of a creativity metric corresponding to the original data sample or reduced computation cost of the processor (Col 9 line 24-34 “The training criterion can be, for example, a performance criterion (e.g., a Mean Absolute Error, Root Mean Squared Error, percent good classification, and the like), a convergence criterion (e.g., a minimum required improvement of a performance criterion over iterations or over time, a minimum required change in model parameters over iterations or over time), elapsed time or number of iterations, or the like. In some embodiments, the performance criterion can be a threshold value for a similarity metric or prediction accuracy metric as described herein.” Here training criteria is equivalent to the increasing value of a creativity metric.)

Claim 5
	Walters/Chen/Dritsoula teaches claim 1
	Further Walters teaches, wherein the computer executable components further comprise: an expert component that assesses authenticity of the original data sample based on historical data.( Col 30 line 34-45 “In step 1407, dataset generator 1307 (or another component of system 1300) can be configured to validate the synthetic data stream… can be configured to use a JSON validator (e.g., JSON SCHEMA VALIDATOR, JSONLINT, or the like) and a schema for the reference data stream to validate the synthetic data stream” the validator validates or assesses the authenticity of the synthetic data stream, in this case the schema for the reference data is the historical data.)

Claim 6 
	Walters/Chen/Dritsoula teaches claim 1
Further Walters teaches, wherein the computer executable components further comprise: a tuner component that adjusts a respective weight value of the creativity control function based on expert feedback data ( Col 15 line 50-65 “The recurrent neural network can be configured to predict whether a character of a training sequence is part of a sensitive data portion. This prediction can be checked against the label sequence to generate an update to the weights and offsets of the recurrent neural network. This update can then be propagated through the recurrent neural network, according to methods described in “Training Recurrent Neural Networks,” 2013, by Ilya Sutskever, which is incorporated herein by reference in its entirety.” Expert feedback data correspond to the weight values that are updated according to results of training, the updating step corresponds to the tuner component.)

Claim 7
	Walters/Chen/Dritsoula teaches claim 1
	Further Walters teaches, wherein the computer executable components further comprise: a rank component that ranks the original data sample based on a creativity metric ( Col 18 line 49-67 “System 100 can be configured to generate the similarity metric value according to a similarity metric…. the similarity metric value can include at least one of a statistical correlation score … a data similarity score … or data quality score … System 100 can be configured to calculate these scores using the synthetic dataset and a reference dataset.” The system uses the similarity metric to compare a synthetic/generated dataset to a reference dataset, corresponding to a creativity metric because the quality and similarity are both measures of the novelty of the sample.)

Claim 8
	Walters/Chen/Dritsoula teaches claim 1
	Further Walters teaches, wherein the computer executable components further comprise: a predictor component that predict a creativity attribute of the creativity attributes (Col 12 line 25-37 “dataset generator 103 can be configured to determine classes of the sensitive portions of the actual data. As a non-limiting example, when the actual data is account transaction data, classes could include account numbers and merchant names… dataset generator 103 can be configured with a recurrent neural network for distinguishing different classes of sensitive information” the predictor or classifier predicts a classification corresponding to a creativity attribute.) based on the original data sample; ( Col 14 line 53-68 “By using known data sequences and content sequences unlikely to contain sensitive data, process 600 can be used to automatically generate a corpus of labeled training data” In addition to prediction the process includes generating its own corpus of labeled training data, creative data sample, used to train the model.)  and a judge component that determines whether the creativity attribute was predicted by the predictor component or an entity. ( Col 5 line 31-34 “ For example, dataset generator 103 can be configured to generate synthetic data by identifying and replacing sensitive information in data received from database 103 or interface 113” Col 6 line 16-40 “Interface 113 can be configured to manage interactions between system…interface 113 can be configured to publish data received from other components of system 100… This data can be published in a publication and subscription framework (e.g., using APACHE KAFKA), through a network socket, in response to queries from other systems, or using other known methods. The data can be synthetic data, as described herein….As an additional example, interface 113 can be configured to receive data including sensitive portions from another system (e.g. in a file, a message in a publication and subscription framework, a network socket, or the like) and provide that data to dataset generator 103 or database 105.” The cited portion of the art relates generally to a system that receives data from a publication through an interface, in which the data is sourced from an entity “in a file, a message in a publication…”, then stored in a database 105. Simultaneously, the generator, 103, or predictor component generates new synthetic data from the data stored in the database 105. Finally synthetic data is then published through the interface from sources including the database 105. In order to publish synthetic data, from the database the system must be able to distinguish between sensitive synthetic data generated by the generator and sensitive non-synthetic sensitive data stored in the database. This is the role of the judge component.) 

Regarding claims 9-16
	Claims 9, 12-16 are rejected for the same reasons provided for claims 1, and 4-8
Regarding claims 17-20
	Claim 17 is rejected for the reasons set forth in the rejection of claim 1.
	Claim 18 is rejected for the reasons set forth in the rejection of claim 5 and 6.
	Claim 19 is rejected for the reasons set forth in the rejection of claim 7.
Claim 20 is rejected for the reasons set forth in the rejection of claim 8.

Claims 21 and 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Walters/Chen/Dritsoula. Further in view of Polykovskiy et al. “Entangled Conditional Adversarial Autoencoder for de Novo Drug Discovery” hereinafter Polykovskiy, further in view of Guimaraes et al “Objective- Reinforced Generative Adversarial Networks (ORGAN) for sequence generation models” hereinafter Guimaraes.

Claim 21
	Walters/Chen/Dritsoula teaches claim 1
	Dritsoula teaches, and the defined risk metric is based on at least one first sub-attribute selected from the first group of sub-attributes consisting of a regulation attribute, a cost attribute, and an availability attribute ( pg 4 “and cd is the cost in case of detection… while the
detection cost can be interpreted as the attacker’s “opportunity cost” from losing the opportunity to extract value in future attacks after having been exposed” as noted in the rejection of claim 1 the system is trained according to different control functions, one of which being indicative of the cost, corresponding to consisting of a cost attribute.)
	Walters/Chen/Dritsoula does not explicitly teach, wherein the creative data sample is a medication candidate, and the defined reward metric is based on at least one second sub-
attribute selected from the second group of sub-attributes consisting of a diffusivity attribute, a
stability attribute, and a solubility attribute.
	However Polykovskiy, when addressing issues related to a generative machine learning model with conditional creative attributes teaches, wherein the creative data sample is a medication candidate (pg 4 Experiments ¶01 “For our experiments, we used Clean Leads molecules from the ZINC database. We performed an additional filtering to optimize the data set toward the potential drug candidates and increase the hit rate of novel drug compounds” the system described generates novel drug compounds, which corresponds to creative data samples that are medication candidates because drug discovery in the context of the art is motivated toward use in pharmacological therapies, thus medication candidates.) 
It would have been obvious for one of ordinary skill in the arts before the effective filling date of the claimed invention to incorporate a conditional generative model for generating a creative data sample, specifically potential drug therapeutics as taught by Polykovskiy to the disclosed invention of Walters/Chen/Dritsoula.
	One of ordinary skill in the arts would have been motivated to make this modification in order to implement an improved generative encoder model that “demonstrate[s] a significantly higher performance in the generation of novel chemical structures given complex conditions” by enforcing conditional constraints on the output data sample. (pg 1 introduction Polykovskiy)
Walters/Chen/Dritsoula/Polykovskiy does not explicitly teach, wherein the creative data sample is a medication candidate, and the defined reward metric is based on at least one second sub-attribute selected from the second group of sub-attributes consisting of a diffusivity attribute, a stability attribute, and a solubility attribute.
	Guimaraes however, when addressing conditioning a GAN with objective attributes teaches, and the defined reward metric is based on at least one second sub- attribute selected from the second group of sub-attributes consisting of a diffusivity attribute, a stability attribute, and a solubility attribute. ( Abstract “we extend the training process to include domain-specific objectives additional to the discriminator reward…. The mixture of both types of rewards can be controlled via a tune-able parameter.” Pg 4 “When choosing objectives we picked qualities that are normally desired for small molecule drug discovery Solubility: a property that measures how likely a molecule is able to mix with water, also known as the water octanol partition coefficient”  A standard GAN can be modified to consider additional reward attributes including solubility.)
It would have been obvious for one of ordinary skill in the arts before the effective filling date of the claimed invention to incorporate a multi conditional generative model for generating a creative data sample, specifically potential drug therapeutics as taught by Guimaraes to the disclosed invention of Walters/Chen/Dritsoula/Polykovskiy.
One of ordinary skill in the arts would have been motivated to make this modification in order to condition a GAN to generate samples according to specific attributes “The experimental results demonstrate the models can generate samples which maintain information originally learned from data, retain sample diversity, and show improvement in the desired metrics” (abstract) in the field of chemical discovery, chemicals which adhere to chemical attributes is desirable. The authors note that “Even more importantly, data generation can be made subject to a domain specific reward function while still using the adversarial setting to guarantee the production of non-repetitious samples” (pg 6 Conclusion Guimaraes) 

Regarding claims 23
Claim 23 is rejected for the reasons set forth in the rejection of claim 21 and claim 9.

Claims 22 and 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Walters/Chen/Dritsoula, further in view of Josse et al “Bootstrap-Based Regularization for Low-Rank Matrix Estimation” hereinafter Josse, further in view of Guimaraes et al “Objective- Reinforced Generative Adversarial Networks (ORGAN) for sequence generation models” hereinafter Guimaraes.

Claim 22
	Walters/Chen/Dritsoula teaches claim 1
	Dritsoula teaches, and the defined risk metric is based on at least one first sub-attribute selected from the first group of sub-attributes consisting of a regulation attribute, a cost attribute, and an availability attribute ( pg 4 “and cd is the cost in case of detection… while the
detection cost can be interpreted as the attacker’s “opportunity cost” from losing the opportunity to extract value in future attacks after having been exposed” as noted in the rejection of claim 1 the system is trained according to different control functions, one of which being indicative of the cost, corresponding to consisting of a cost attribute.)
	Walters/Chen/Dritsoula does not explicitly teach, wherein the creative data sample is a perfume candidate, and the defined reward metric is based on at least one second sub-
attribute selected from the second group of sub-attributes consisting of a diffusivity attribute, a
stability attribute, and a solubility attribute.
Guimaraes however, when addressing conditioning a GAN with objective attributes teaches, and the defined reward metric is based on at least one second sub- attribute selected from the second group of sub-attributes consisting of a diffusivity attribute, a stability attribute, and a solubility attribute. ( Abstract “we extend the training process to include domain-specific objectives additional to the discriminator reward…. The mixture of both types of rewards can be controlled via a tune-able parameter.” Pg 4 “When choosing objectives we picked qualities that are normally desired for small molecule drug discovery Solubility: a property that measures how likely a molecule is able to mix with water, also known as the water octanol partition coefficient”  A standard GAN can be modified to consider additional reward attributes including solubility.)
It would have been obvious for one of ordinary skill in the arts before the effective filling date of the claimed invention to incorporate a multi conditional generative model for generating a creative data sample, specifically potential drug therapeutics as taught by Guimaraes to the disclosed invention of Walters/Chen/Dritsoula.
One of ordinary skill in the arts would have been motivated to make this modification in order to condition a GAN to generate samples according to specific attributes “The experimental results demonstrate the models can generate samples which maintain information originally learned from data, retain sample diversity, and show improvement in the desired metrics” (abstract) in the field of chemical discovery, chemicals which adhere to chemical attributes is desirable. The authors note that “Even more importantly, data generation can be made subject to a domain specific reward function while still using the adversarial setting to guarantee the production of non-repetitious samples” (pg 6 Conclusion Guimaraes) 
Walters/Chen/Dritsoula/Guimaraes does not explicitly teach, wherein the creative data sample is a perfume candidate
	However Josse, when addressing issue related to generating a perfume selection using an LDA machine learning model teaches, wherein the creative data sample is a perfume candidate (pg 20 “At a high level, our framework works by creating pseudo-datasets X’ from X using the bootstrap distribution L(X)” pg 18 “Finally, we use stable autoencoding to regularize a sensory analysis of perfumes. The data for the analysis was collected by asking consumers to describe 12 luxury perfumes” the stable autoencoder learns to map an input distribution to an output distribution. The model described is used for mapping an input distribution to a perfume. As shown in Figure 3, the correspondence analysis, it can be seen that the model generates perfumes that are a close match to the input word. The perfume is a creative data sample.)
It would have been obvious for one of ordinary skill in the arts before the effective filling date of the claimed invention to use the unsupervised machine learning function such as LDA to generate perfume matches or samples as discussed by Josse to the disclosed invention of Walters/Chen/Dritsoula/Guimaraes.
One of ordinary skill in the arts would have been motivated to make this modification because both Josse and Walters/Chen/Dritsoula/Guimaraes discuss using an autoencoder to learn a function mapping between two variables. Further, Josse expands on the traditional generative model by utilizing the “Lévy bootstrap” which “uses a generalization of the LDA generative model” and therefore, Josse’s “method can be seen as benefiting from the LDA generative structure without committing to full Bayesian inference” (pg 5 Josse). Furthermore, Guimaraes notes that its method is applicable to any domain specific application. 
Walters/Chen/Dritsoula/Jose does not explicitly teach, wherein the creative data sample is a medication candidate, and the defined reward metric is based on at least one second sub-attribute selected from the second group of sub-attributes consisting of a diffusivity attribute, a stability attribute, and a solubility attribute.
	 
Regarding claims 24
Claim 24 is rejected for the reasons set forth in the rejection of claim 22 and claim 9.


Conclusion
Prior art
Nguyen et al. “Innovation Engines: Automated Creativity and Improved Stochastic Optimization via Deep Learning”, discusses generating new images that adhere to a class of images. The system uses Novelty Search and MAP-Elites algorithm to explicitly search for novel behaviors.
Kazakci “Digits that are not: Generating new types through deep neural nets” uses an autoencoder that is trained to extract features from MNIST is used to generate new objects from random input. The new objects are recycled through the autoencoder to create updated versions of the novel representation, until the image visually converges to a precise image.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHNATHAN R GERMICK whose telephone number is (571)272-8363. The examiner can normally be reached M-F 7:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kakali Chaki can be reached on 571-272-3719. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/J.R.G./
Examiner, Art Unit 2122                                

/KAKALI CHAKI/Supervisory Patent Examiner, Art Unit 2122